Exhibit 10.22
NASH-FINCH COMPANY
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
As Amended and Restated Effective July 14, 2008
Table of Contents

              Page  
ARTICLE 1 Description
    1  
1.1 Plan Name
    1  
1.2 Plan Purpose
    1  
1.3 Plan Type
    1  
 
       
ARTICLE 2 Participation
    1  
2.1 Eligibility
    1  
2.2 Condition of Participation
    2  
2.3 Termination of Participation
    2  
 
       
ARTICLE 3 Benefits
    2  
3.1 Participant Accounts
    2  
3.2 Compensation Credits
    2  
3.3 Executive Incentive Bonus and Deferred Compensation Plan Interest
    2  
3.4 Earnings Credits
    3  
3.5 Vesting
    3  
 
       
ARTICLE 4 Distribution
    4  
4.1 Distribution to Participant
    4  
4.2 Distribution to Beneficiary
    6  
4.3 Payment in Event of Incapacity
    8  
4.4 Effect of Delay or Failure to Ascertain Amount Distributable or to Locate
Distributee
    8  
 
       
ARTICLE 5 Source of Payments; Nature of Interest
    8  
5.1 Establishment of Trust
    8  
5.2 Source of Payments
    9  
5.3 Status of Plan
    9  
5.4 Non-assignability of Benefits
    9  
 
       
ARTICLE 6 Adoption, Amendment, Termination
    9  
6.1 Adoption
    9  
6.2 Amendment
    10  
6.3 Termination
    11  
 
       
ARTICLE 7 Definitions, Construction and Interpretation
    11  
7.1 Account
    11  
7.2 Active Participant
    11  

 



--------------------------------------------------------------------------------



 



              Page  
7.3 Administrator
    12  
7.4 Affiliate
    12  
7.5 Base Salary
    12  
7.6 Beneficiary
    12  
7.7 Board
    12  
7.8 Change in Control
    12  
7.9 Code
    13  
7.10 Company
    13  
7.11 Cross Reference
    13  
7.12 Deferred Compensation Plan
    13  
7.13 Disabled
    13  
7.14 ERISA
    13  
7.15 Governing Law
    13  
7.16 Grandfathered Benefits
    13  
7.17 Headings
    14  
7.18 Number and Gender
    14  
7.19 Participant
    14  
7.20 Participating Employer
    14  
7.21 Plan
    14  
7.22 Plan Rules
    14  
7.23 Plan Year
    14  
7.24 Section 409A
    14  
7.25 Specified Employee
    14  
7.26 Termination of Employment
    14  
7.27 Trust
    15  
7.28 Trustee
    15  
7.29 Year of Participation
    15  
 
       
ARTICLE 8 Administration
    15  
8.1 Administrator
    15  
8.2 Plan Rules
    16  
8.3 Administrator’s Discretion
    16  
8.4 Specialist’s Assistance
    16  
8.5 Indemnification
    16  
8.6 Benefit Claim Procedure
    16  
8.7 Limitations on Certain Actions
    17  
8.8 Claims Procedures for Disability Claims
    17  
 
       
ARTICLE 9 Miscellaneous
    19  
9.1 Withholding and Offsets
    19  
9.2 Other Benefits
    19  
9.3 No Warranties Regarding Tax Treatment
    19  
9.4 No Employment Rights Created
    19  
9.5 Successors
    20  
9.6 Section 409A
    20  

 



--------------------------------------------------------------------------------



 



NASH-FINCH COMPANY
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
As Amended and Restated on July 14, 2008
ARTICLE 1
Description

1.1   Plan Name. The name of the Plan is the “Nash-Finch Company Supplemental
Executive Retirement Plan.”   1.2   Plan Purpose. The purpose of the Plan is to
provide retirement income to Participants to supplement amounts available from
other sources.   1.3   Plan Type. The Plan is an unfunded plan maintained
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees and, as such, is intended to be
exempt from the provisions of Parts 2, 3 and 4 of Subtitle B of Title I of ERISA
by operation of ERISA Sections 201(2), 301(a)(3) and 401(a)(4), respectively.
The Plan is also intended to be unfunded for tax purposes. The Plan will be
construed and administered in a manner that is consistent with and gives effect
to the foregoing.       The Plan is intended to comply with all applicable law,
including, to the extent applicable, the requirements of Section 409A (as
defined below) and will be operated and construed in accordance with this
intention. The Plan has been operated in reasonable, good faith compliance with
Section 409A of the Code (within the meaning of Internal Revenue Service Notices
2005-1, 2006-79 and 2007-86) during the period beginning on January 1, 2005 and
ending on the effective date of this amendment and restatement.

ARTICLE 2
Participation

2.1   Eligibility.

  (A)   To be eligible to have credits made to his or her Account pursuant to
Section 3.2 for a Plan Year, an individual must

  (1)   be a member of a “select group of management or highly compensated
employees” within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1),
as determined by the Administrator and     (2)   be selected by the
Administrator for the Plan Year as evidenced by a written notice from the
Administrator to the individual.

  (B)   The fact that an individual has been eligible to have credits made to
his or her Account pursuant to Section 3.2 with respect to any particular Plan
Year does not

1



--------------------------------------------------------------------------------



 



      give the individual any right to have any credits made to his or her
Account with respect to any other Plan Year.

2.2   Condition of Participation. As a condition of participation, each
Participant is bound by all the terms and conditions of the Plan and the Plan
Rules, and must furnish to the Administrator such pertinent information, and
execute such forms and other instruments, as the Administrator or Plan Rules may
require by such dates as the Administrator or Plan Rules may establish.   2.3  
Termination of Participation. A Participant will cease to be a Participant as of
the later of the date on which (a) he or she ceases to be an Active Participant
or (b) his or her entire Account balance has been distributed or forfeited.

ARTICLE 3
Benefits

3.1   Participant Accounts.

  (A)   The Administrator will establish and maintain an Account for each
Participant to evidence amounts credited with respect to the Participant
pursuant to Section 3.2 and related earnings credits pursuant to Section 3.4.  
  (B)   For each Participant for whom a credit is made pursuant to Section 3.3,
the Administrator will establish and maintain a separate Account to evidence the
amount credited pursuant to Section 3.3 and related earnings credits pursuant to
Section 3.4.

3.2   Compensation Credits.

  (A)   As of the close of the last day of each Plan Year, after receiving the
earnings credit for the calendar quarter then ending pursuant to Section 3.4,
the Account of an Active Participant who satisfies the conditions described in
Subsection (B) for the Plan Year will be credited with an amount equal to
20 percent of his or her Base Salary for the Plan Year.     (B)   To be eligible
to have a credit made on his or her behalf for a Plan Year, an Active
Participant must be actively employed by, or on an approved leave of absence
from, an Affiliate on the last day of the Plan Year. For this purpose, an Active
Participant’s status as an employee of an Affiliate on the last day of the Plan
Year will be based on the Affiliate’s classification on that day without regard
to any subsequent retroactive reclassification.

3.3   Executive Incentive Bonus and Deferred Compensation Plan Interest.

  (A)   An Active Participant on January 1, 2000 may elect to have the total
share equivalents contingently credited to the Active Participant as of
December 31, 1999 under the Nash-Finch Company Executive Incentive Bonus and
Deferred Compensation Plan (the “Deferred Compensation Plan”) converted to a
cash

2



--------------------------------------------------------------------------------



 



      equivalent and credited to his or her Account as of January 1, 2000. The
amount credited to the Active Participant’s Account pursuant to this section
will be the greater of (1) the amount at which the Participant’s total share
equivalents as of December 31, 1999 were contingently credited to the
Participant under the Deferred Compensation Plan and (2) an amount equal to the
product of (a) the total share equivalents contingently credited to the
Participant under the Deferred Compensation Plan as of December 31, 1999
multiplied by (b) the average, rounded to the nearest one-tenth of a cent
($.001), of the closing sales price per share of common stock of the Company
that was reported by the NASDAQ National Market System, for the calendar quarter
ending on December 31, 1999. For purposes of applying clause (b) of the prior
sentence, the closing sales price for any trading day for which there are no
reported sales of common stock of the Company will be deemed to be the last
previously reported closing sales price.     (B)   An Active Participant’s
election pursuant to Subsection (A) must be (1) in writing on a form provided by
the Administrator and (2) received by the Administrator not later than a due
date specified by the Administrator. The election may be revoked on or before
the due date specified by the Administrator but may not be revoked or modified
after such due date.     (C)   An Active Participant whose Account is credited
pursuant to this section will cease to have any interest arising under or in
connection with the Deferred Compensation Plan effective as of January 1, 2000
and the Participant’s rights with respect to his or her Account will, on and
after January 1, 2000, be determined solely in accordance with the terms of this
Plan.

3.4   Earnings Credits . As of the last day of each calendar quarter, the
Administrator will, in accordance with Plan Rules, credit a Participant’s
Account, including the undistributed portion of an Account from which
distributions are being made in the form of installment payments, with earnings
in an amount equal to the “applicable percentage” of the average daily balance
of the Account for the quarter. The applicable percentage for a given calendar
quarter is the quarterly equivalent of the average of the annual yield set forth
for each month during the quarter in the Moody’s Bond Record, published by
Moody’s Investor’s Service, Inc. (or any successor thereto) under the heading of
“Moody’s Corporate Bond Yield Averages -Av. Corp.” or, if such yield is no
longer available, a substantially similar average selected by the Administrator.
  3.5   Vesting.

  (A)   Subject to Section 4.1(D)(3), (1) a Participant will acquire a fully
vested, nonforfeitable interest in his or her Account established and maintained
pursuant to Section 3.1(A) upon attaining age 65 while he or she is an employee
of an Affiliate or upon becoming an Active Participant after he or she attains
age 65 and (2) a Participant will acquire a fully vested, nonforfeitable
interest in his or her Account established and maintained pursuant to
Section 3.1(B) upon attaining age 60 while he or she is an employee of an
Affiliate.

3



--------------------------------------------------------------------------------



 



  (B)   A Participant will acquire a fully vested, nonforfeitable interest in
his or her Account if he or she dies or becomes Disabled while he or she is an
employee of an Affiliate.     (C)   Subject to Section 4.1(D)(3), a Participant
whose employment terminates prior to his or her attainment of age 65 in the case
of the Account established and maintained pursuant to Section 3.1(A), or prior
to his or her attainment of age 60 in the case of the Account established and
maintained pursuant to Section 3.1(B), other than by reason of his or her death
or becoming Disabled will acquire a vested, nonforfeitable interest in his or
her Account to the extent provided in the following schedule:

          Years of Participation   Percentage Vested
Less Than Five Years
    0 %
Five Years
    50 %
Six Years
    60 %
Seven Years
    70 %
Eight Years
    80 %
Nine Years
    90 %
Ten or More Years
    100 %

      Notwithstanding the foregoing provisions of this subsection, but subject
to Section 4.1(D)(3), in no case will a Participant’s vested, nonforfeitable
interest in his or her Account established and maintained pursuant to
Section 3.1(B) be less than 50 percent.

  (D)   A Participant will acquire a fully vested nonforfeitable interest in his
or her Account upon the occurrence of a Change in Control.     (E)   The
Administrator may at any time accelerate the vesting of all or any part of the
nonvested portion of a Participant’s Account.     (F)   The nonvested portion of
a Participant’s Account will be permanently forfeited as of the beginning of the
day on which he or she terminates employment.     (G)   For purposes of this
section, a Participant’s status as an employee of an Affiliate on a given date
will be based on the Affiliate’s classification on that date without regard to
any subsequent retroactive reclassification.

ARTICLE 4
Distribution

4.1   Distribution to Participant.

  (A)   Form. Distribution to a Participant will be made in the form of 120
monthly payments.

4



--------------------------------------------------------------------------------



 



  (B)   Time. Subject to Subsection (D) and Section 6.3, distribution to a
Participant will begin during the first month of the Plan Year next following
the Plan Year during which occurs the Participant Termination of Employment
(other than a Termination of Employment due to such Participant’s death).    
(C)   Amount. The amount of each monthly installment payment will be determined
by dividing the Participant’s vested Account balance as of the last day of the
calendar quarter immediately preceding the payment date, reduced by the amount
of any subsequent installment payments, by the total number of remaining
payments (including the payment in question).     (D)   Special Rules. The
provisions of this subsection apply notwithstanding Subsection (A), (B) or
(C) to the contrary.

  (1)   Acceleration. If at any time prior to the date a Participant’s
distribution commences in accordance with Subsection (B), the Plan fails to meet
the requirements of Section 409A, or regulations issued thereunder, the
Administrator shall cause to be distributed a portion of the Account balance of
any Participant who is required to include in income an amount as a result of
such failure. The amount of such accelerated distribution shall not exceed the
lesser of (a) the amount required to be included in such Participant’s gross
income as a result of such failure and (b) the unpaid vested Account balance.  
  (2)   Divestitures.

  (a)   If a Change in Control occurs due to some or all of the assets of a
Participating Employer being sold or otherwise disposed of to an acquirer that
is not an Affiliate, the Administrator shall cause to be distributed the vested
Account balance of any Participant whose employment with all Affiliates is
terminated in connection with the sale or disposition unless the acquirer adopts
a successor plan which is substantially similar to the Plan in all material
respects and expressly assumes the Participating Employer’s obligation to
provide benefits to the Participant, in which case the Participating Employer
will cease to have any obligation to provide benefits to the Participant
pursuant to the Plan as of the effective date of the assumption. Any such
distribution will be made in the form of a lump sum payment as soon as
administratively practicable after the date of the Change in Control, and, in
any event, within 60 days of the occurrence of such Change in Control The amount
of the payment will be equal to the Participant’s vested Account balance as of
the last day of the calendar quarter immediately preceding the payment.     (b)
  If a Participating Employer ceases to be an Affiliate, unless otherwise
provided in an agreement between an Affiliate and the

5



--------------------------------------------------------------------------------



 



      Participating Employer or an Affiliate and an acquirer that is not an
Affiliate,

  (i)   a Participant who is employed with the Participating Employer, or    
(ii)   a Participant who is not employed with the Participating Employer but has
an Account balance attributable to the Participating Employer

      will not become entitled to his or her Account balance attributable to the
Participating Employer solely as a result of the cessation and the Participating
Employer will, after the date on which it ceases to be an Affiliated
Organization, continue to be solely responsible to provide benefits to the
Participant at least equal to the balance of the Account as of the effective
date of the cessation and as thereafter increased by credits pursuant to
Section 3.2 relating to the period before the effective date and earnings
credits pursuant to Section 3.4.

  (3)   Certain Forfeitures. The entire balance of a Participant’s Account will
be permanently forfeited if, without the prior written consent of the Company,
the Participant, at any time prior to his or her termination of employment or
during the period during which he or she is receiving distributions pursuant to
the Plan, actively participates or engages in any business in competition with
any Affiliate or fails to make himself or herself available for consultation, or
if the Participant’s employment is terminated at any time prior to age 65
because of evidence of dishonesty or mistrust in his or her employment or
because of his or her involvement in a crime or misdemeanor against any
Affiliate or any employee of an Affiliate for which the Participant is convicted
or which the Participant has confessed in writing to the Company or any law
enforcement agency.

  (E)   Reduction of Account Balance. The balance of the Account from which a
distribution is made will be reduced by the amount of the distribution as of the
beginning of the date of the distribution.

4.2   Distribution to Beneficiary.

  (A)   Form. In the event of a Participant’s Termination of Employment due to
his or her death, the balance of the Participant’s Account will be distributed
to the Participant’s Beneficiary in a lump sum payment whether or not payments
had commenced to the Participant in the form of installments prior to his or her
Termination of Employment due to his or her death.     (B)   Time. Subject to
Subsection 4.1(D) and Section 6.3, distribution to a Beneficiary will be made
within 60 days after the end of the calendar quarter in which the Participant’s
Termination of Employment due to his or her death occurs.

6



--------------------------------------------------------------------------------



 



  (C)   Amount. The amount of the payment will be equal to the Participant’s
vested Account balance as of the last day of the calendar quarter immediately
preceding the payment.     (D)   Reduction of Account Balance. The balance of
the Account from which a distribution is made will be reduced by the amount of
the distribution as of the beginning of the date of the distribution.     (E)  
Beneficiary Designation.

  (1)   A Participant may designate, on a form furnished by the Administrator,
one or more primary Beneficiaries or alternative Beneficiaries to receive all or
a specified part of his or her Account after his or her death, and the
Participant may change or revoke any such designation from time to time. No such
designation, change or revocation is effective unless executed by the
Participant and received by the Administrator during the Participant’s lifetime.
No designation of a Beneficiary other than the Participant’s spouse is effective
unless the spouse consents to the designation or the Administrator determines
that spousal consent cannot be obtained because the spouse cannot reasonably be
located or is legally incapable of consenting. The consent must be in writing,
must acknowledge the effect of the election and must be witnessed by a notary
public. The consent is effective only with respect to the Beneficiary or class
of Beneficiaries so designated and only with respect to the spouse who so
consented.     (2)   If a Participant

  (a)   fails to designate a Beneficiary, or     (b)   revokes a Beneficiary
designation without naming another Beneficiary, or     (c)   designates one or
more Beneficiaries none of whom survives the Participant or exists at the time
in question, for all or any portion of his or her Account,

      such Account or portion will be paid to the Participant’s surviving spouse
or, if the Participant is not survived by a spouse, to the representative of the
Participant’s estate.

  (3)   The automatic Beneficiaries specified above and, unless the designation
otherwise specifies, the Beneficiaries designated by the Participant, become
fixed as of the Participant’s death so that, if a Beneficiary survives the
Participant but dies before the receipt of the payment due such Beneficiary, the
payment will be made to the representative of such Beneficiary’s estate. Any
designation of a Beneficiary by name that is accompanied by a description of
relationship or only by statement of relationship to the Participant is
effective only to designate the

7



--------------------------------------------------------------------------------



 



      person or persons standing in such relationship to the Participant at the
Participant’s death.

4.3   Payment in Event of Incapacity. If any individual entitled to receive any
payment under the Plan is, in the judgment of the Administrator, physically,
mentally or legally incapable of receiving or acknowledging receipt of the
payment, and no legal representative has been appointed for the individual, the
Administrator may (but is not required to) cause the payment to be made to any
one or more of the following as may be chosen by the Administrator: the
Beneficiary (in the case of the incapacity of a Participant); the institution
maintaining the individual; a custodian for the individual under the Uniform
Transfers to Minors Act of any state; or the individual’s spouse, children,
parents, or other relatives by blood or marriage. The Administrator is not
required to see to the proper application of any such payment and the payment
completely discharges all claims under the Plan against the Participating
Employer, the Plan and Trust to the extent of the payment.   4.4   Effect of
Delay or Failure to Ascertain Amount Distributable or to Locate Distributee.

  (A)   If an amount payable under Article 4 or Article 6 cannot be ascertained
or the person to whom it is payable has not been ascertained or located within
the stated time limits and reasonable efforts to do so have been made, then
distribution shall be made not later than 30 days after such amount is
determined or such person is ascertained or located, or as prescribed in
Subsection (B).     (B)   If, by fifteenth day of the third month following the
calendar year in which a Participant’s Termination of Employment occurs, the
Administrator, in the exercise of due diligence, has failed to locate him (or if
after a termination of employment by reason of death, has failed to locate the
person entitled to his vested Account balance under Section 4.2), the
Participant’s entire distributable interest in the Plan shall be forfeited;
provided, however, that if the Participant (or in the case of his death, the
person entitled thereto under Section 4.2) makes proper claim therefor pursuant
to the Plan Rules, the amount so forfeited shall be paid to such Participant or
such person in a lump sum not later than 30 days after such claim is made.

ARTICLE 5
Source of Payments; Nature of Interest

5.1   Establishment of Trust.

  (A)   A Participating Employer may establish a Trust, or may be covered by a
Trust established by another Participating Employer, with an independent
corporate trustee. The Trust must (1) be a grantor trust with respect to which
the Participating Employer is treated as the grantor for purposes of Code
Section 677, (2) not cause the Plan to be funded for purposes of Title I of
ERISA and (3) provide that the Trust assets will, upon the insolvency of a
Participating

8



--------------------------------------------------------------------------------



 



      Employer, be used to satisfy claims of the Participating Employer’s
general creditors. The Participating Employers may from time to time transfer to
the Trust cash, marketable securities or other property acceptable to the
Trustee in accordance with the terms of the Trust.     (B)   Notwithstanding
Subsection (A), not later than the effective date of a Change in Control, each
Participating Employer must transfer to the Trust an amount not less than the
amount by which (1) 125 percent of the aggregate balance of all Participants’
Accounts attributable to the Participating Employer as of the last day of the
month immediately preceding the effective date of the Change in Control exceeds
(2) the value of the Trust assets attributable to amounts previously contributed
by the Participating Employer as of the most recent date as of which such value
was determined.

5.2   Source of Payments.

  (A)   Each Participating Employer will pay, from its general assets, the
portion of any benefit pursuant to Article 4 or Section 6.3 attributable to a
Participant’s Account with respect to that Participating Employer, and all
costs, charges and expenses relating thereto.     (B)   The Trustee will make
distributions to Participants and Beneficiaries from the Trust in satisfaction
of a Participating Employer’s obligations under the Plan in accordance with the
terms of the Trust. The Participating Employer is responsible for paying any
benefits attributable to a Participant’s Account with respect to that
Participating Employer that are not paid by the Trust.

5.3   Status of Plan. Nothing contained in the Plan or Trust is to be construed
as providing for assets to be held for the benefit of any Participant or any
other person or persons to whom benefits are to be paid pursuant to the terms of
the Plan, the Participant’s or other person’s only interest under the Plan being
the right to receive the benefits set forth herein. The Trust is established
only for the convenience of the Participating Employers and no Participant has
any interest in the assets of the Trust. To the extent the Participant or any
other person acquires a right to receive benefits under the Plan, such right is
no greater than the right of any unsecured general creditor of the Participating
Employer. The Plan is intended to comply with the requirements of Section 409A.
  5.4   Non-assignability of Benefits. The benefits payable under the Plan and
the right to receive future benefits under the Plan may not be anticipated,
alienated, sold, transferred, assigned, pledged, encumbered, or subjected to any
charge or legal process.

ARTICLE 6
Adoption, Amendment, Termination

6.1   Adoption. With the prior approval of the Administrator, an Affiliate may,
by action of its Board, adopt the Plan and become a Participating Employer.

9



--------------------------------------------------------------------------------



 



6.2   Amendment.

  (A)   The Compensation and Management Development Committee of the Company
reserves the right to amend the Plan at any time to any extent that it may deem
advisable. To be effective, an amendment must be stated in a written instrument
approved in advance or ratified by the Compensation and Management Development
Committee and executed in the name of the Company by a member of the
Compensation and Management Development Committee.     (B)   An amendment
adopted in accordance with Subsection (A) is binding on all interested parties
as of the effective date stated in the amendment; provided, however, that (1) no
amendment may adversely affect a benefit to which a Participant, or the
Beneficiary of a deceased Participant, is entitled under the terms of the Plan
as of the later of the adoption date or effective date of the amendment (2) no
amendment may cause the Plan to fail to meet the requirements of Section 409A
with respect to any Participant without such Participant’s consent and (3) no
attempted amendment to Section 3.5(D), 5.1(B), this clause (3) or Section 7.8
will be effective with respect to any Change in Control, as defined in
Section 7.8 without regard to the attempted amendment, occurring within
12 months after the date on which the attempted amendment is approved by the
Compensation and Management Development Committee unless each Participant
provides his or her written consent to the amendment. Notwithstanding the
foregoing, the Compensation and Management Development Committee may amend the
Plan at any time to change the method for determining the earnings credit
pursuant to Section 3.4 for the period after the later of the adoption date or
effective date of the amendment, and such amendment may be applied both to
future credits to Participants’ Accounts pursuant to Section 3.2 and to existing
Account balances (but the amendment may not reduce the balance of any Account as
of the later of the adoption date or effective date of the amendment). In
addition, notwithstanding anything to the contrary in the Plan, if and to the
extent the Administrator shall determine that the terms of the Plan may result
in the failure of the Plan, or amounts deferred by or for any Participant under
the Plan, to comply with the requirements of Section 409A (to the extent
applicable), the Administrator shall have authority (without any obligation to
do so or to indemnify any Participant for failure to do so) to take such action
to amend, modify, cancel or terminate the Plan or distribute any or all of the
amounts deferred by or for a Participant, or take such other actions as it
determines are necessary or appropriate to (a) exempt any Account from
Section 409A and/or preserve the intended tax treatment of the benefits provided
with respect to the Account, or (b) comply with the requirements of Section 409A
and thereby avoid the application of any penalty taxes under such Section.    
(C)   Notwithstanding any provisions of the Plan to the contrary, if the
Administrator determines that delayed commencement of any portion of the Account
payable to a Specified Employee pursuant to the Plan is required in order to
avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, then
no portion of the Participant’s Account shall be payable to Participant prior to
the

10



--------------------------------------------------------------------------------



 



      earlier of (i) the expiration of the six-month period measured from the
date of the Participant’s Termination of Employment or (ii) the date of the
Participant’s death. Upon the expiration of the applicable Code
Section 409A(a)(2)(B)(i) deferral period, all payments deferred pursuant to this
Subsection (C) shall be paid in a lump sum to the Participant within 30 days
following such expiration, and any remaining payments due to such Participant
shall be paid as otherwise provided by the Plan.

  (D)   Notwithstanding any provisions of the Plan to the contrary, the
provisions of the Plan in effect on October 3, 2004, apply with respect to those
Plan benefits that were earned and vested within the meaning of Treasury
Regulations Section 1.409A-6(a) as of December 31, 2004, as well as the earnings
thereon determined in accordance with Treasury Regulations
Section 1.409A-6(a)(3)(iv) (“Grandfathered Benefits”).     (E)   The provisions
of the Plan in effect at the Termination of a Participant’s Employment will,
except as otherwise expressly provided by a subsequent amendment, continue to
apply to such Participant.

6.3   Termination. The Company reserves the right to terminate the Plan in its
entirety at any time. Each Participating Employer reserves the right to cease
its participation in the Plan at any time. The Plan will terminate in its
entirety or with respect to a particular Participating Employer as of the date
specified by the Company or such Participating Employer in a written instrument
by its authorized officers to the Administrator, adopted in the manner of an
amendment. Upon the termination of the Plan in its entirety or with respect to
any Participating Employer, the Company or Participating Employer, as the case
may be, will cause the entire vested Account balance of any or all Participants,
or the Beneficiaries of any or all deceased Participants, to be distributed in
the form of an immediate lump sum payment within twelve months following such
termination of the Plan in an amount equal to the Participant’s vested Account
balance as of the last day of the calendar quarter immediately preceding the
payment provided that such termination of the Plan is not in connection with a
downturn in the financial health of the Company and that such distribution
conforms with the requirements of Treasury Regulation Section
1.409A-3(j)(4)(ix).

ARTICLE 7
Definitions, Construction and Interpretation
The definitions and rules of construction and interpretation set forth in this
article apply in construing the Plan unless the context otherwise indicates.

7.1   Account. “Account” means either or both of the bookkeeping accounts
maintained with respect to a Participant pursuant to Section 3.1, as the context
requires.   7.2   Active Participant. “Active Participant” with respect to a
Plan Year is an individual who the Administrator has determined pursuant to
Section 2.1 is eligible to have credits made to his or her Account pursuant to
Section 3.2 for the Plan Year.

11



--------------------------------------------------------------------------------



 



7.3   Administrator . The “Administrator” of the Plan is the Compensation and
Management Development Committee of the Company’s Board or the person to whom
administrative duties are delegated pursuant to the provisions of Section 8.1,
as the context requires.   7.4   Affiliate. An “Affiliate” is (a) the Company,
(b) any corporation that is a member of a controlled group of corporations,
within the meaning of Code Section 414(b), that includes the Company and (c) any
other entity in which the Company has a direct or indirect ownership interest
and which is identified by the Administrator as an Affiliate.   7.5   Base
Salary. The “Base Salary” of an Active Participant for any Plan Year is his or
her base salary paid by his or her Participating Employer during the Plan Year.
Base Salary includes only regular cash salary and is determined before any
reduction or deduction of any kind.   7.6   Beneficiary. “Beneficiary” with
respect to a Participant is the person designated or otherwise determined under
the provisions of Section 4.2(E) as the distributee of benefits payable after
the Participant’s death. A person designated or otherwise determined to be a
Beneficiary under the terms of the Plan has no interest in or right under the
Plan until the Participant in question has died. A Beneficiary will cease to be
such on the day on which all benefits to which he, she or it is entitled under
the Plan have been distributed.   7.7   Board. “Board” means the board of
directors (or any similar decision-making body) of the applicable Affiliate.
When the Plan provides for an action to be taken by the Board, the action may be
taken by any committee or individual authorized to take such action pursuant to
a proper delegation by the applicable board of directors.   7.8   Change in
Control.       “Change in Control” is any of the following events or
transactions:

  (A)   Any one person or more than one person acting as a group acquires
ownership of stock of the Company that, together with the stock held by such
person or group, constitutes more than 50 percent of the total fair market value
or total voting power of the stock of the Company. However, if any one person or
more than one person acting as a group, is considered to own more than
50 percent of the total fair market value or total voting power of the stock of
the Company, the acquisition of additional stock by the same person or persons
is not considered to cause a Change in Control;     (B)   Any one person, or
more than one person acting as a group acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) ownership of stock of the Company possessing thirty percent (30%) or
more of the total voting power of the stock of the Company;     (C)   Any one
person, or more than one person acting as a group acquires (or has acquired
during the 12-month period ending on the date of the most recent

12



--------------------------------------------------------------------------------



 



      acquisition by such person or persons) all or substantially all of the
assets of the Company; or     (D)   A majority of the members of the Board is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Board prior to the date of
the appointment or election;

    provided, that the transaction or event described in subsection (a), (b),
(c) or (d) also constitutes a “change in control event,” as defined in Treasury
Regulation §1.409A-3(i)(5).   7.9   Code       “Code” means the Internal Revenue
Code of 1986, as amended. Any reference to a specific provision of the Code
includes a reference to that provision as it may be amended from time to time
and to any successor provision.   7.10   Company. “Company” means Nash-Finch
Company.   7.11   Cross Reference. References within a section of the Plan to a
particular subsection refer to that subsection within the same section and
references within a section or subsection to a particular clause refer to that
clause within the same section or subsection, as the case may be.   7.12  
Deferred Compensation Plan. “Deferred Compensation Plan” has the meaning set
forth in Section 3.3.   7.13   Disabled. “Disabled” means that a Participant is,
by reason of any medically determinable physical or mental impairment, which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months:

  (A)   unable to engage in any substantial gainful activity, or     (B)  
receiving income replacement benefits for a period of not less than 3 months
under any accident and health plan covering Employees.

7.14   ERISA. “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended. Any reference to a specific provision of ERISA includes a reference
to that provision as it may be amended from time to time and to any successor
provision.   7.15   Governing Law. To the extent that state law is not preempted
by the provisions of ERISA, or any other laws of the United States, all
questions pertaining to the construction, validity, effect and enforcement of
the Plan will be determined in accordance with the internal, substantive laws of
the State of Minnesota without regard to the conflict of law principles of the
State of Minnesota or any other jurisdiction.   7.16   Grandfathered Benefits.
“Grandfathered Benefits” has the meaning set forth in Section 6.2.

13



--------------------------------------------------------------------------------



 



7.17   Headings. The headings of articles and sections are included solely for
convenience of reference; if there exists any conflict between such headings and
the text of the Plan, the text will control.   7.18   Number and Gender.
Wherever appropriate, the singular may be read as the plural, the plural may be
read as the singular and one gender may be read as the other gender.   7.19  
Participant. “Participant” is a current or former Active Participant to whose
Account amounts have been credited pursuant to Article 3 and who has not ceased
to be a Participant pursuant to Section 2.3.   7.20   Participating Employer.
“Participating Employer” is the Company and any other Affiliate that has adopted
the Plan, or all of them collectively, as the context requires. An Affiliate
will cease to be a Participating Employer upon a termination of the Plan as to
its Employees and the satisfaction in full of all of its obligations under the
Plan or upon its ceasing to be an Affiliate.   7.21   Plan . “Plan” means the
Nash-Finch Company Supplemental Executive Retirement Plan as amended and
restated effective July 14, 2008.   7.22   Plan Rules. “Plan Rules” are rules,
policies, practices or procedures adopted by the Administrator pursuant to
Section 8.2.   7.23   Plan Year. “Plan Year” means the calendar year.   7.24  
Section 409A. “Section 409A” means Section 409A of the Code together with any
Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation, any such regulations or other guidance
that may be issued after the effective date of the Plan.   7.25   Specified
Employee. “Specified Employee” means any Participant who, as of the date of such
Participant’s Termination of Employment, is determined to be a “key employee” of
the Company and, at such time, the Company has any stock that is publicly traded
on an established securities market or otherwise. For purposes of this
definition, a Participant is a “key employee” if the Participant meets the
requirements of Code Section 416(i)(1)(A)(i), (ii) or (iii) (applied in
accordance with the Treasury Regulations thereunder and disregarding Code
Section 416(i)(5)) at any time during the twelve (12) month period ending on the
last day of the Company’s applicable fiscal year (referred to as the
“identification date” below). If a Participant is a “key employee” as of the
identification date, such Participant shall be treated as a “key employee” for
the entire twelve (12) month period beginning on the first day of the fourth
month following the identification date. For purposes of this definition, a
Participant’s compensation for the twelve (12) month period ending on an
identification date shall mean such Participant’s compensation, as determined
under Treasury Regulation Section 1.415(c)-2(d)(4), from the Company for such
period.   7.26   Termination of Employment. “Termination of Employment” means
the termination of the employee-employer relationship between the Participant
and the Company, whether

14



--------------------------------------------------------------------------------



 



    voluntarily or involuntarily, including, without limitation, a termination
by resignation, discharge, disability or death; provided that in each case such
“Termination of Employment” constitutes a “separation from service” within the
meaning of Treasury Regulation Section 1.409A-1(h). The Administrator shall have
full and final authority, which shall be exercised in its absolute discretion,
to determine conclusively whether a Participant has had a “Termination of
Employment,” the date of such “Termination of Employment,” and all matters and
questions relating to a “Termination of Employment,” including, without
limitation, whether a “Termination of Employment” resulted from a discharge
described in Section 4.1(D)(3) and whether particular leaves of absence
constitute a “Termination of Employment.”.   7.27   Trust. “Trust” means any
trust or trusts established by a Participating Employer pursuant to Section 5.1.
  7.28   Trustee. “Trustee” means the independent corporate trustee or trustees
that at the relevant time has or have been appointed to act as Trustee of the
Trust.   7.29   Year of Participation.

  (A)   A Participant will be credited with one “Year of Participation” for each
Plan Year if, at any time during the Plan Year, he or she is either (1) an
Active Participant or (2) an employee of an Affiliate (as classified by the
Affiliate at the time services are performed without regard to any subsequent
retroactive reclassification) with an Account balance under the Plan.     (B)  
No Participant will be credited with a Year of Participation for any Plan Year
ending before January 1, 2000.     (C)   If a Participant terminates employment
with all Affiliates and is subsequently rehired by an Affiliate:

  (1)   his or her service completed after he or she is rehired will not
increase his or her vested interest in his or her Account balance attributable
to participation before the termination of employment and     (2)   his or her
Years of Participation completed before his or her initial termination of
employment will be disregarded in determining his or her vested interest in his
or her Account attributable to participation after he or she is rehired.

ARTICLE 8
Administration

8.1   Administrator. The general administration of the Plan and the duty to
carry out its provisions is vested in the Compensation and Management
Development Committee of the Company’s Board. Such Committee may delegate any
nondiscretionary, ministerial duty or any portion thereof to a named person and
may from time to time revoke such authority and delegate it to another person.

15



--------------------------------------------------------------------------------



 



8.2   Plan Rules. The Administrator has the discretionary power and authority to
make such Plan Rules as the Administrator determines to be consistent with the
terms, and necessary or advisable in connection with the administration, of the
Plan and to modify or rescind any such Plan Rules.   8.3   Administrator’s
Discretion. The Administrator has the discretionary power and authority to make
all determinations necessary for administration of the Plan, except those
determinations that the Plan requires others to make, and to construe,
interpret, apply and enforce the provisions of the Plan and Plan Rules whenever
necessary to carry out its intent and purpose and to facilitate its
administration, including, without limitation, the discretionary power and
authority to remedy ambiguities, inconsistencies, omissions and erroneous
benefit calculations. In the exercise of its discretionary power and authority,
the Administrator will treat all similarly situated persons uniformly. However,
the Administrator shall have no power to exercise discretion as to the timing or
form of benefit payments under the Plan.   8.4   Specialist’s Assistance. The
Administrator may retain such actuarial, accounting, legal, clerical and other
services as may reasonably be required in the administration of the Plan, and
may pay reasonable compensation for such services. All costs of administering
the Plan will be paid by the Participating Employers.   8.5   Indemnification.
The Participating Employers jointly and severally agree to indemnify and hold
harmless, to the extent permitted by law, each director, officer, and employee
of any Affiliate against any and all liabilities, losses, costs and expenses
(including legal fees) of every kind and nature that may be imposed on, incurred
by, or asserted against such person at any time by reason of such person’s
services in connection with the Plan, but only if such person did not act
dishonestly or in bad faith or in willful violation of the law or regulations
under which such liability, loss, cost or expense arises. The Participating
Employers have the right, but not the obligation, to select counsel and control
the defense and settlement of any action for which a person may be entitled to
indemnification under this provision.   8.6   Benefit Claim Procedure.

  (A)   If a request for a benefit by a Participant or Beneficiary of a deceased
Participant is denied in whole or in part, he or she may, not later than 30 days
after the denial, file with the Administrator a written claim objecting to the
denial.     (B)   The Administrator, not later than 90 days after receipt of
such claim, will render a written decision to the claimant on the claim. If the
claim is denied, in whole or in part, such decision will include the reason or
reasons for the denial; a reference to the Plan provisions on which the denial
is based; a description of any additional material or information, if any,
necessary for the claimant to perfect his or her claim; an explanation as to why
such information or material is necessary; and an explanation of the Plan’s
claim procedure.

16



--------------------------------------------------------------------------------



 



  (C)   The claimant may file with the Administrator, not later than 60 days
after receiving the Administrator’s written decision, a written notice of
request for review of the Administrator’s decision, and the claimant or his or
her representative may thereafter review relevant Plan documents which relate to
the claim and may submit written comments to the Administrator.     (D)   Not
later than 60 days after receipt of such review request, the Administrator will
render a written decision on the claim, which decision will include the specific
reasons for the decision, including a reference to the Plan’s specific
provisions where appropriate.     (E)   The foregoing 90 and 60-day periods
during which the Administrator must respond to the claimant may be extended by
up to an additional 90 or 60 days, respectively, if special circumstances beyond
the Administrator’s control so require and notice of such extension is given to
the claimant prior to the expiration of such initial 90 or 60-day period, as the
case may be.     (F)   A Participant or Beneficiary must exhaust the procedure
described in this section before making any claim of entitlement to benefits
pursuant to the Plan in any court or other proceeding.

8.7   Limitations on Certain Actions. A Participant or Beneficiary may not
commence a civil action pursuant to ERISA Section 502(a)(1) with respect to a
benefit under the Plan after the earlier of (a) six years after the occurrence
of the facts or circumstances that give rise to or form the basis for such
action and (b) two years after the date the Participant or Beneficiary had
knowledge of the facts or circumstances that give rise to or form the basis for
the action.   8.8   Claims Procedures for Disability Claims.

  (A)   Consideration by Administrator. Notwithstanding anything in the Plan to
the contrary, in the case of a claim relating to the payment of a Disability
benefit under the Plan, within forty-five (45) days after the claimant files the
claim, the Administrator shall notify the claimant whether the claim has been
upheld or denied. This period may be extended for up to thirty (30) days if the
Administrator determines that such an extension is necessary and provides an
extension notice during the initial forty-five (45) day period. If an extension
is necessary, a decision shall be made within seventy (75) days after the
claimant files the claim. A second extension may be granted if, prior to the end
of the first thirty (30) day period, if the Administrator notifies the claimant
that such an extension is necessary. If a second extension is necessary a
decision shall be made within one hundred five (105) days after the claimant
files the claim. If the claimant failed to provide sufficient information to
determine whether benefits are covered or payable under the Plan, the claimant
will have at least forty-five (45) days to complete the claim. If the
Administrator denies the claim, the claimant shall be provided with written or
electronic notification of the following:

17



--------------------------------------------------------------------------------



 



  (1)   a description of any additional material or information necessary for
the claimant to complete the claim and an explanation of why such material or
information is necessary;     (2)   the specific reason or reasons for the
denial;     (3)   the specific reference to the pertinent provisions of the
policy upon which the decision is based;     (4)   an explanation of the claim
review procedure for appeal of the denial;     (5)   if the denial was based on
an internal rule, guideline, protocol, or other similar criterion, the specific
internal rule, guideline, or other similar criterion should be provided or a
statement that such information was relied upon and a copy will be provided to
the claimant free of charge; and     (6)   if the decision was based on a
medical necessity or experimental treatment, an explanation of the scientific or
clinical judgment for the denial, applying the terms of the Plan to the
claimant’s medical circumstances, or a statement that such explanation will be
provided free of charge upon request.

  (B)   Review of Denied Claim. Within one hundred eighty (180) days after the
claimant receives notice that the claim has been denied, the claimant may file a
written request to a new decision-maker who is not a subordinate of the initial
decision-maker of the claim denial. The claimant is entitled to a new decision
on appeal, not simply a review of whether the initial decision was reasonable.
If the denial was based on medical judgment, the Administrator must consult with
an independent health care professional who has appropriate training and
experience in the field of medicine. Further, the Administrator must identify
the medical or vocational experts whose advice was obtained regardless of
whether the advice was relied upon in making the decision. The claimant may also
submit comments, documents, records, and other information after the filing of
the appeal that will be considered even if this information was not submitted or
considered during the initial decision. Prior to this hearing, the claimant
shall have a reasonable opportunity to review, upon request and free of charge,
pertinent documents, and records. The Administrator shall communicate the
decision to the claimant within forty-five (45) days after receiving the appeal.
This period may be extended one time for up to forty-five (45) days if the
Administrator determines that such an extension is necessary and the Plan
provides an extension notice during the initial forty-five (45) day period. If
an extension is necessary a decision shall be made within ninety (90) days after
the claimant files the claim. If the Administrator denies the review, the
claimant shall be provided with the following information:

  (1)   The specific reason or reasons for the denial;

18



--------------------------------------------------------------------------------



 



  (2)   The specific references to the Plan provisions on which the denial is
based;     (3)   A statement describing the voluntary appeal procedures;     (4)
  A statement that the claimant is entitled upon request to receive, free of
charge, all documents, and records relating to the denial;     (5)   If the
denial was based on an internal rule, guideline, protocol, or other similar
criterion, the specific internal rule, guideline, or other similar criterion
should be provided or a statement that such information was relied upon and a
copy will be provided to the claimant free of charge;     (6)   If the decision
was based on a medical necessity or experimental treatment, an explanation of
the scientific or clinical judgment for the denial, applying the terms of the
Plan to the claimant’s medical circumstances, or a statement that such
explanation will be provided free of charge upon request; and     (7)   The
claimant and the Plan may have other voluntary alternative dispute resolution
options, such as mediation. One way to find out what may be available is to
contact your local U.S. Department of Labor Office and the claimant’s state
insurance regulatory agency.

ARTICLE 9
Miscellaneous

9.1   Withholding and Offsets. The Participating Employers and the Trustee
retain the right to withhold from any compensation or benefit payment pursuant
to the Plan, any and all income, employment, excise and other tax as the
Participating Employers or Trustee deems necessary and the Participating
Employers may offset against amounts then payable to a Participant or
Beneficiary under the Plan any amounts then owing to the Participating Employers
by such Participant or Beneficiary.   9.2   Other Benefits. Neither amounts
deferred nor amounts paid pursuant to the Plan constitute salary or compensation
for the purpose of computing benefits under any other benefit plan, practice,
policy or procedure of a Participating Employer unless otherwise expressly
provided thereunder.   9.3   No Warranties Regarding Tax Treatment. The
Participating Employers make no warranties regarding the tax treatment to any
person of any credits or payments made pursuant to the Plan and each Participant
will hold the Administrator and the Participating Employers and their officers,
directors, employees, agents and advisors harmless from any liability resulting
from any tax position taken in good faith in connection with the Plan.   9.4  
No Employment Rights Created. Neither the establishment of or participation in
the Plan gives any Participant the right to continued employment or limits the
right of the

19



--------------------------------------------------------------------------------



 



    Participating Employer to discharge, transfer, demote, modify terms and
conditions of employment or otherwise deal with any employee without regard to
the effect which such action might have on him or her with respect to the Plan.
  9.5   Successors. Except as otherwise expressly provided in the Plan, all
obligations of the Participating Employers under the Plan are binding on any
successor to the Participating Employer whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation or
otherwise of all or substantially all of the business and/or assets of the
Participating Employer.

9.6 Section 409A. In the event any provision of this Plan, or the application
thereof, is or becomes inconsistent with Section 409A, such provision shall be
void or unenforceable. The other provisions of this Plan shall remain in full
force and effect.

20